Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,429,332 B2.  This is a double patenting rejection.








Claim 1 of the application teaches:


“A communication apparatus capable of operating in at least one of a plurality of modes including a first communication mode in which wireless communication is performed with another apparatus via an external access point and a second communication mode in which wireless communication is performed with another apparatus bypassing the external access point, the communication apparatus comprising: controlling unit configured to control a communication mode of the communication apparatus by enabling or disabling at least one of the plurality of communication modes; and executing unit configured to execute search processing to search for an external access point near the communication apparatus, wherein in a case where both the first communication mode and the second communication mode are disabled, the second communication mode is enabled and the search processing is executed in the second communication mode”.














Claim 1 of the U.S. Patent No. 11,429,332 teaches the same as:

“A communication apparatus capable of operating in at least one of a plurality of modes including a first communication mode in which wireless communication is performed with another apparatus via an external access point and a second communication mode in which wireless communication is performed with another apparatus bypassing the external access point, the communication apparatus comprising: controlling unit configured to control a communication mode of the communication apparatus by enabling or disabling at least one of the plurality of communication modes; and executing unit configured to execute search processing to search for an external access point near the communication apparatus, wherein in a case where both the first communication mode and the second communication mode are disabled, the second communication mode is enabled and the search processing is executed in the second communication mode”.
















Therefore, claim 1 of this application is identical to claim 1 of prior U.S. Patent No. 11,429,332. 
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,429,332 B2.  This is a double patenting rejection.

	

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- 
direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 21, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672